Title: To Benjamin Franklin from Berkenrode, 3 August 1783
From: Berkenrode, Mattheus Lestevenon heer van Hazerswoude en
To: Franklin, Benjamin


          
            paris ce 3 Aout 1783.
          
          L’Ambassadeur des Etats Generaux, prie Monsieur Francklin, de Lui
            faire L’honneur de venir diner chez Lui, Jeudi prochain 7 du Mois./.
         
          Addressed: A Monsieur / Monsieur
            Francklin. / Ministre plenipotentiaire / des Etats Unis de / L’Amerique Septentrionale.
            / A passy.
        